DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments and remarks filed 01/21/2022 have been acknowledged.
Response to Arguments
Applicant’s arguments, see Remarks page 10, filed 01/21/2022, with respect to the objections to the drawings have been fully considered and are persuasive. The objections to the drawings in the non-final office action of 10/25/2021 have been withdrawn.
Applicant’s arguments, see Remarks pages 10-11, filed 01/21/2022, with respect to the objections to the specification have been fully considered and are persuasive. The objections to the specification in the non-final office action of 10/25/2021 have been withdrawn. 
 Applicant’s argument, see Remarks page 11, filed 01/21/2022, with respect to the objection to claim 6 has been fully considered and is persuasive. The objection to claim 6 in the non-final office action of 10/25/2021 has been withdrawn.
Applicant’s arguments, see Remarks pages 11, filed 01/21/2022, with respect to the rejections of claims 7 and 10 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejections of claims 7 and 10 under 35 U.S.C. 112(b) in the non-final office action of 10/25/2021 have been withdrawn. 
Applicant’s arguments, filed 01/21/2021, with respect to the rejections of the claims under 35 U.S.C. 102(a)(2) and 35 U.S.C. 103 have been fully considered and are persuasive. 
Regarding claims 1, 2, and 8-11, the examiner acknowledges that the primary reference of Sato, does not teach of suggest all of the features of the amended claim 1, specifically with respect to the 
Regarding claims 3-7, the examiner further acknowledges that the secondary reference of Amble does not teach the elements of claim 1 either.
Therefore, the examiner withdraws the rejections of claims 1, 2 and 8-11 under 35 U.S.C. 102(a)(2) and the rejections of claims 3-7 under 35 U.S.C. 103 and respectfully asserts that these claims have been found allowable.
Regarding newly added claims 12-15, the examiner acknowledges that due to their dependence on claim 1 either directly or indirectly that these claims are also allowable.  
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Thomas Spinelli on 02/17/2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
12. (New) The ultrasound transducer according to claim 1, wherein the plurality of relays comprises a plurality of first relays, the ultrasound transducer further comprising one or more second 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is the amendment to claim 1 to include “a transducer cable having a distal end fixed proximally relative to the proximal end of the tube, a central axis of the transducer cable being offset radially from a central axis of the tube such that the distal end of the transducer cable is fixed at a radial side of the tube offset from the central axis of the tube […] the proximal ends of the plurality of relays being arranged in a partial area corresponding to the outer proximal peripheral surface on the radial side of the tube, and the outer peripheral surface of the tube opposes an inner peripheral surface of the plurality of piezoelectric elements in a radial direction of the tube”. The examiner acknowledges that the prior art references of Sato and Amble both alone and in combination do not teach or suggest the features of these limitations. Furthermore, an updated search was conducted in which no prior art references were found to teach the claimed limitations.
Additionally, an updated search was conducted with respect to the newly added claims 12-15 in which no prior art reference(s) were found to teach the newly added claim limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793